Citation Nr: 0336478	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for tinea corpora, 
claimed as a skin disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
veteran's claims were denied by the Board in a decision dated 
July 30, 2002.  Thereafter, the veteran filed an appeal of 
the July 30, 2002, Board decision with the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter Court).  In an 
order dated July 3, 2003, the Court vacated the July 30, 
2002, Board decision and granted a joint motion for remand 
(hereinafter joint motion).   


REMAND

The joint motion in the instant case found that in its July 
30, 2002, decision, the Board did not "present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate [the veteran's] claim pursuant to 38 U.S.C. 
§ 5103(a) as amended by the Veterans Claims Assistance Act of 
2000 (VCAA) and 38 C.F.R. § 3.159(b)."  Fault was also found 
with the fact that the VA failed to satisfy its duty to 
assist when it did not attempt to obtain service records 
identified by the veteran.  As such, the case must be 
remanded in order to comply with the instructions contained 
in the joint motion.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded to cure the procedural defect noted 
above, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should contact the 
Military Departments of the States of 
Oklahoma and Alabama, the 1103d 
Transportation Battalion headquarters in 
Alabama and the Headquarters of the 7th 
Transportation Group at Fort Eustis, 
Virginia to obtain any records pertaining 
to the veteran (See joint motion, page 
4).  The RO should also inform the 
veteran of the type of evidence required 
from him and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claims.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, if either claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




